                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TNF GEAR, INC.,                                    Case No. 18-cv-00253-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER CERTIFYING JUDGMENT AS
                                                 v.                                         TO TNF GEAR AND KL SPORT FOR
                                   9
                                                                                            REGISTRATION IN ANOTHER
                                  10     VF OUTDOOR, LLC,                                   DISTRICT
                                                        Defendant.                          Re: Dkt. No. 109
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          William and Linda Vinci and TNF Gear, Inc., a Vermont corporation of which the Vincis

                                  14   are the sole shareholders, filed this civil action against VF Outdoor, LLC, which operates a

                                  15   division under the brand name “North Face.” VF Outdoor filed counterclaims against the Vincis

                                  16   and KL Sport Inc., TNF Gear’s predecessor. The claims and counterclaims arose out of a business

                                  17   arrangement between the parties wherein TNF Gear acted as a reseller of The North Face

                                  18   merchandise.

                                  19          In July 2019, the Court granted VF Outdoor’s motion for summary judgment and entered

                                  20   judgment in its favor on its breach of contract counterclaims. (Dkt. No. 98.) The Vincis and TNF

                                  21   Gear thereafter filed a notice of appeal and VF Outdoor filed the underlying motion to certify the

                                  22   judgment for registration for enforcement in another district. (Dkt. Nos. 103 & 109.) After the

                                  23   motion was filed, the Vincis filed a suggestion of bankruptcy indicating that they had filed a

                                  24   voluntary petition for relief under Chapter 7. (Dkt. No. 111.) The Court issued an order staying

                                  25   proceedings as to the Vincis under 11 U.S.C. § 362(a)(1) and ordering Plaintiffs to file a further

                                  26   statement if they contended that the bankruptcy stay extended to TNF Gear and KL Sport. (Dkt.

                                  27   No. 112.) Plaintiffs did not file anything further and did not oppose the underlying motion.

                                  28          Because VF Outdoor’s motion was based on the contention that the Vincis have substantial
                                   1   assets in Vermont and proceedings as to the Vincis are stayed under Section 362(a)(1), the Court

                                   2   requested supplemental briefing regarding whether there was nonetheless good cause to grant the

                                   3   motion as to TNF Gear (and its predecessor KL Sport) given that VF Outdoor attests that neither

                                   4   has any assets from which it could collect. (Dkt. No. 113.) The Court has considered VF

                                   5   Outdoor’s supplemental briefing, finds that there is good cause, and GRANTS the motion to

                                   6   certify the Court’s judgment for registration for enforcement in another district under 28 U.S.C. §

                                   7   1963.

                                   8                                              DISCUSSION

                                   9           Generally, a judgment becomes final and enforceable ten days after judgment is entered.

                                  10   Fed. R. Civ. P. 62(a). At that time, a prevailing party is entitled to execute upon a judgment. See

                                  11   Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1197

                                  12   (9th Cir. 2001). Where a party has filed an appeal, the judgment is only enforceable in the district
Northern District of California
 United States District Court




                                  13   in which it was rendered, unless the judgment is “registered” in another district by court order. Id.

                                  14   (citing 28 U.S.C. § 1963). The process for registering a judgment is set forth in 28 U.S.C. § 1963:

                                  15              A judgment in an action for the recovery of money or property entered in any
                                  16              [ ] district court ... may be registered by filing a certified copy of the
                                                  judgment in any other district [ ], ... when the judgment has become final by
                                  17              appeal or expiration of the time for appeal or when ordered by the court that
                                                  entered the judgment for good cause shown .... A judgment so registered shall
                                  18              have the same effect as a judgment of the district court of the district where
                                                  registered and may be enforced in like manner.
                                  19
                                       Id. “Section 1963 thus permits a district court to issue an order certifying a judgment for
                                  20
                                       registration during the pendency of an appeal upon a finding of ‘good cause.’” Columbia Pictures,
                                  21
                                       259 F.3d at 1197 (quoting 28 U.S.C. § 1963).
                                  22
                                               The good cause standard is not defined in the statute, but in Columbia Pictures the Ninth
                                  23
                                       Circuit adopted the following standard: “an absence of assets in the judgment forum, coupled with
                                  24
                                       the presence of substantial assets in the registration forum” constitutes good cause. Columbia
                                  25
                                       Pictures, 259 F.3d at 1197–98. Here, there is no suggestion that any Plaintiffs have assets in
                                  26
                                       California. (Dkt. No. 109-1 at ¶¶ 11-13.) Thus, the first factor of the good cause standard is easily
                                  27
                                       met.
                                  28
                                                                                         2
                                   1          With respect to the second factor, VF Outdoor contends that the Vincis have substantial

                                   2   assets in Vermont where it seeks to register the judgment, but concedes that the Court cannot

                                   3   certify the judgment as to them given the bankruptcy stay. VF Outdoor nonetheless insists “‘the

                                   4   distinct possibility of [a judgment creditor] being faced with an unsatisfied judgment’ sufficiently

                                   5   satisfies the ‘good cause’ threshold.” See UMG Recordings, Inc. v. BCD Music Grp., Inc., No. CV

                                   6   07-05808 SJO (FFMx), 2012 WL 12882702, at *3 (C.D. Cal. Oct. 3, 2012) (quoting Associated

                                   7   Bus. Tel. Sys. Corp. v. Greater Capital Corp., 128 F.R.D. 63, 66-67 (D. N.J. 1989)); see also In re

                                   8   Reddy, 589 B.R. 867, 873 (Bankr. E.D. Cal. 2018) (“the possibility that the plaintiff will have an

                                   9   unsatisfied judgment if not allowed to register in other districts before or pending appeal

                                  10   ordinarily suffices as ‘good cause.’”). Further, VF Outdoor emphasizes that while TNF Gear’s tax

                                  11   returns indicate that it did not have any assets as of the end of 2017, TNF Gear has continued to

                                  12   pursue the appeal of this court’s judgment (through counsel) following the Vincis’ personal
Northern District of California
 United States District Court




                                  13   bankruptcy filing. As Vermont corporations with their principal places of business in Vermont

                                  14   and sole shareholders in Vermont, TNF Gear and KL Sports assets, if any, would most likely be in

                                  15   Vermont. (Dkt. No. 114-1 at ¶¶ 7-8.)

                                  16          Given that VF Outdoor is unlikely to be able to collect on the judgment here, the Court

                                  17   finds that VF Outdoor has demonstrated good cause under 28 U.S.C. § 1963 for allowing it to

                                  18   register the judgment against TNF Gear and its predecessor KL Sport in the District of Vermont.

                                  19   The motion is GRANTED.

                                  20          This Order disposes of Docket No. 109.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 6, 2019

                                  24

                                  25
                                                                                                    JACQUELINE SCOTT CORLEY
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
                                                                                         3
